In a negligence action to recover damages for personal injuries, etc., the defendants appeal from an order of the Supreme Court, Nassau County (O’Connell, J.), dated December 7, 1995, which denied their motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the complaint is dismissed.
The plaintiff Irene G. Florio allegedly sustained injuries when she fell on the dance floor in the defendants’ catering hall. At her examination before trial the plaintiff testified that she observed no dangerous conditions in the vicinity of the area of her fall and that she was unable to identify the cause of her fall. The record is devoid of any evidence that the defendants created any allegedly dangerous conditions on the dance floor or that they had notice thereof. Accordingly, the defendants demonstrated their entitlement to judgment as a matter of law (see, Piacquadio v Recine Realty Corp., 84 NY2d 967; Hartmann v H.K.E. Realty Corp., 228 AD2d 558; Winecki *519v West Seneca Post 8113, 227 AD2d 978). Miller, J. P., Santucci, Joy and Krausman, JJ., concur.